[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Holman v. Collins, Slip Opinion No. 2020-Ohio-874.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-874
       THE STATE EX REL. HOLMAN, APPELLANT, v. COLLINS, WARDEN,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Holman v. Collins, Slip Opinion No.
                                      2020-Ohio-874.]
Habeas corpus—Parole—Habeas corpus appropriate only if petitioner entitled to
        immediate release from confinement—Court of appeals’ judgment granting
        summary judgment and dismissing petition affirmed.
  (No. 2019-1080—Submitted December 10, 2019—Decided March 12, 2020.)
      APPEAL from the Court of Appeals for Pickaway County, No. 19CA11.
                               _______________________
        Per Curiam.
        {¶ 1} Appellant, James M. Holman, appeals the judgment of the Fourth
District Court of Appeals granting summary judgment to appellee, Emma Collins,
warden of the Pickaway Correctional Institution, and dismissing Holman’s
complaint for a writ of habeas corpus. We affirm.
                             SUPREME COURT OF OHIO




                                    Background
       {¶ 2} Holman is an inmate at the Pickaway Correctional Institution.
According to the commitment papers attached to his complaint, in 1996, the
Franklin County Court of Common Pleas convicted him of trafficking in marijuana.
The court imposed an 18-month suspended prison sentence and placed Holman on
probation for three years. In December 1998, the same court convicted Holman of
murder with a firearm specification and of having weapons while under disability.
The court imposed an aggregate sentence of 19 years to life in prison. The court
also revoked Holman’s probation from the 1996 case, reinstated the original 18-
month prison sentence, and ordered that his 1998 sentence be served consecutively
to the 1996 sentence. According to Holman, because he was sentenced to a total of
20 years and six months to life in prison, he was not eligible for parole consideration
until March 2018.
       {¶ 3} In August 2016, the Adult Parole Authority (“APA”) denied Holman
parole and continued his parole hearing until August 2024. In April 2019, Holman
filed in the Fourth District a complaint for a writ of habeas corpus asking the court
to order his release from prison. Holman alleged that the APA had exceeded its
jurisdiction and violated the trial court’s sentence by considering him for parole in
August 2016 and moving his parole-consideration date from March 2018 to August
2024. Holman also alleged that because he had not been considered for parole since
the completion of his sentence in March 2018, Warden Collins was unlawfully
restraining him. The warden filed a motion for summary judgment, which the
Fourth District granted. Holman appealed.
                                Standard of Review
       {¶ 4} We review a summary-judgment decision denying a writ of habeas
corpus de novo. See State ex rel. Schafer v. Wainwright, 156 Ohio St. 3d 559, 2019-
Ohio-1828, 130 N.E.3d 268, ¶ 7. “Summary judgment is appropriate when an
examination of all relevant materials filed in the action reveals that ‘there is no




                                          2
                                January Term, 2020




genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law.’ ” Smith v. McBride, 130 Ohio St. 3d 51, 2011-Ohio-
4674, 955 N.E.2d 954, ¶ 12, quoting Civ.R. 56(C).
                                      Analysis
       {¶ 5} “To be entitled to a writ of habeas corpus, a party must show that he
is being unlawfully restrained of his liberty, R.C. 2725.01, and that he is entitled to
immediate release from prison or confinement.” State ex rel. Cannon v. Mohr, 155
Ohio St. 3d 213, 2018-Ohio-4184, 120 N.E.3d 776, ¶ 10.
       {¶ 6} The Fourth District granted summary judgment to the warden and
dismissed Holman’s complaint on the basis that he has no constitutional or statutory
right to parole, his maximum sentence had not expired, and he did not challenge
the trial court’s authority to impose the sentence. In four overlapping propositions
of law, Holman argues that the Fourth District erred because his sentence “expired”
in March 2018 and the APA held a “void” parole-eligibility hearing in August 2016,
which resulted in an unlawful extension of his sentence until 2024. Holman further
argues that since the alleged expiration of his sentence in March 2018, the APA has
failed to give him meaningful consideration for parole, resulting in his unlawful
confinement.
       {¶ 7} Holman’s arguments, however, rest on his mistaken belief that his
sentence “expired” upon the completion of his minimum sentence in March 2018.
Habeas corpus “is generally available only when the petitioner’s maximum sentence
has expired and he is being held unlawfully.” (Emphasis sic.) State ex rel. Fuller
v. Eppinger, 153 Ohio St. 3d 269, 2018-Ohio-2629, 104 N.E.3d 762, ¶ 7. “An
inmate is not entitled to a writ of habeas corpus upon completion of his minimum
sentence.” (Emphasis sic.) Id., citing State ex rel. Lockhart v. Sheldon, 146 Ohio
St.3d 468, 2016-Ohio-627, 58 N.E.3d 1124, ¶ 5. As the Fourth District recognized,
Holman’s arguments ignore the fact that his maximum sentence is life
imprisonment.




                                          3
                              SUPREME COURT OF OHIO




          {¶ 8} In addition, “Ohio law gives a convicted inmate ‘no legitimate claim
of entitlement to parole prior to the expiration of a valid sentence of
imprisonment.’ ” State ex rel. Richard v. Mohr, 135 Ohio St. 3d 373, 2013-Ohio-
1471, 987 N.E.2d 650, ¶ 5, quoting State ex rel. Seikbert v. Wilkinson, 69 Ohio
St.3d 489, 490, 633 N.E.2d 1128 (1994). And because Holman has no inherent
right to parole, he also “has no similar right to earlier consideration of parole.”
Ridenour v. Randle, 96 Ohio St. 3d 90, 2002-Ohio-3606, 771 N.E.2d 859, ¶ 8; see
also Mohr at ¶ 5 (an inmate “has no concomitant right to a particular date for the
consideration of parole, and a change in such dates is not a constitutional
violation”).
          {¶ 9} Finally, even if Holman could establish that the APA should have held
his parole hearing in March 2018, after the expiration of his minimum sentence, his
eligibility for parole consideration does not mean that he is entitled to immediate
release from prison. See Heddleston v. Mack, 84 Ohio St. 3d 213, 214, 702 N.E.2d
1198 (1998) (“earlier consideration of parole is not tantamount to a legal right to
release from prison”). “Habeas corpus is appropriate only if the petitioner is
entitled to immediate release from prison.” State ex rel. Carrion v. Ohio Adult
Parole Auth., 80 Ohio St. 3d 637, 687 N.E.2d 759 (1998).
          {¶ 10} For these reasons, the Fourth District correctly granted summary
judgment to the warden and dismissed Holman’s complaint for a writ of habeas
corpus.
                                                                 Judgment affirmed.
          O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
          James M. Holman, pro se.
          Dave Yost, Attorney General, and Stephanie L. Watson, Assistant Attorney
General, for appellee.




                                           4
January Term, 2020




_________________




        5